Exhibit 10.2
 
As of December 17, 2010




Hoku Corporation
1288 Ala Moana Blvd., Suite 220
Honolulu, Hawaii 96814
Attention: Chief Executive Officer


Re: 
Financing Costs Reimbursement



Ladies and Gentlemen:


Reference is made to the Credit Agreement (the “Credit Agreement”) dated as of
the date hereof between Hoku Corporation, as borrower (“Hoku”) and China
Merchants Bank Co., Ltd., New York Branch, as lender (the
“Lender”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.


As an inducement and condition to the Lender’s willingness to provide a term
credit facility in an aggregate principal amount of up to $10,000,000 to Hoku on
the terms and conditions set forth in the Credit Agreement, Hoku has requested
its parent company, Tianwei New Energy Holdings Co., Ltd. (“Tianwei”), and
Tianwei has agreed, to provide cash collateral of 110% of principal amount of
the Credit Agreement in Renminbi (RMB) (“Cash Collateral”) in favor of the
Lender to secure Hoku’s obligations to the Lender pursuant to the Credit
Agreement.


In consideration of Tianwei’s providing the Cash Collateral, Hoku agrees to
reimburse Tianwei for all interest, fees and expenses incurred by Tianwei in
providing the Cash Collateral (collectively, the “Reimbursement Obligations”),
by promptly paying all amounts of the Reimbursement Obligations requested by
Tianwei in immediately available funds to the bank account specified by Tianwei.


This letter agreement will become effective upon the execution and delivery
hereof.  This letter agreement constitutes the entire agreement between the
parties with respect to the subject matter of hereof.


This letter agreement shall be governed by and construed in accordance with the
law of the State of New York, without regard to the conflicts of law rules of
such state.


[Remainder of page is intentionally blank]


 
 

--------------------------------------------------------------------------------

 
Very truly yours,






 
TIANWEI NEW ENERGY HOLDINGS CO., LTD.
       
By:
/Zhengfei Gao/
   
Name:
Zhengfei Gao
   
Title:
General Manager

Agreed and accepted:
 
HOKU CORPORATION
       
By:
/Scott Paul/
   
Name:
Scott B. Paul
   
Title:
President and Chief Executive Officer
 








